Citation Nr: 0126302	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-04 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a neck disability, 
secondary to Agent Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah, (RO), which denied entitlement to service 
connection for hypertension, secondary to exposure to Agent 
Orange, and a neck disability, secondary to exposure to Agent 
Orange; and found that new and material evidence had not been 
submitted to reopen claims for service connection for a right 
knee disability and colon cancer.  

The veteran's claims for service connection for hypertension, 
secondary to exposure to Agent Orange, and a neck disability, 
secondary to exposure to Agent Orange, and whether new and 
material evidence had not been submitted to reopen a claim 
for service connection for colon cancer will be addressed in 
the remand following this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The December 1987 rating decision denying service 
connection for a right knee disability is final.  

3. Evidence added to the record since the December 1987 
rating decision pertaining to the veteran's claim for service 
connection for a right knee disability is not duplicative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1987 rating decision 
denying service connection for a right knee disability is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.156(a) (2001); 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As a preliminary matter, the Board notes that during the 
pendency of the veteran's claims, VA's duty to assist 
claimants was modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In light of the disposition below, the Board finds that the 
veteran has not been prejudiced with regard to the 
application of the new law and regulations to his appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran was denied service connection for a right knee 
disability by a December 1987 rating decision.  The rating 
decision referred to a recent undated VA examination that 
diagnosed complaints of right knee problems, slight 
limitation of flexion.  The rating decision concluded that 
the complaints of right knee pain set forth in the veteran's 
service medical records were acute and transitory.  This 
rating decision is final, as the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  See 38 U.S.C.A. § 
7105(b)(1), (c) (West 1991); Person v. Brown, 5 Vet. App. 
449, 450 (1993).  

A final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).

Evidence added to the record since the December 1987 rating 
decision includes the report of a private October 1989 
orthopedic examination.  The report provides that the 
veteran's VA hospital records were reviewed, and sets forth 
the veteran's testimony as to having injured his right knee 
while on active duty.  Findings of current physical 
examination were provided.  The examiner concluded that the 
veteran's current right knee symptoms were consistent with 
chronic internal derangement of the right knee, specifically 
an anterior cruciate deficiency problem that allowed the 
tendency to give away and functional weakness of the knee, 
particularly down inclines and stairs.  





Legal Analysis

Initially, the Board notes that the rating decision on appeal 
correctly applied the current law on new and material 
evidence, as set forth at 38 C.F.R. 3.156(a).  Therefore this 
case is appropriate for Board review without prejudice to the 
veteran.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see 
generally, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"New evidence" is that which is not cumulative to other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for a right knee disability.  The October 1989 private 
orthopedic report is new in that it was not of record at the 
time of the December 1979 rating decision.  It is also 
material.  What was missing at the time of the December 1987 
rating decision was evidence that the veteran had incurred 
more than an acute and transitory right knee injury while on 
active duty, and that it had continued post-service.  The 
October 1989 private orthopedic report provides such 
evidence.  Based on a review of at least some of the 
veteran's medical records as well as current examination 
findings, the private doctor expressed the opinion that the 
veteran had a current right knee disability.  His report at 
least implicitly links a chronic disability to the right knee 
injury noted in the veteran's service medical records.  The 
service medical records reflect that the injury occasioned 
more than a single treatment episode.  In fact, the veteran's 
knees were casted for a time.  The Board notes that unlike 
the opinion noted below with regard to the relationship of 
colon cancer to service, the October 1989 orthopedic opinion 
is expressed in more than speculative terms and is supported 
by medical reasoning.  Accordingly, the claim for service 
connection for a right knee disability is reopened.  


ORDER

New and materiel evidence having been submitted, the appeal 
to reopen the veteran's claim for service connection for a 
right knee disability is granted. 


REMAND

In an April 1994 rating decision, the RO denied service 
connection for colon cancer.  The rating decision pointed out 
that colon cancer was not a disability presumptively related 
to Agent Orange exposure; that the veteran's service medical 
records did not set forth a diagnosis or treatment of colon 
cancer; and that there was no link between the veteran's 
condition and exposure to Agent Orange in Vietnam.  This 
rating decision is final, as the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  Id  

Evidence added to the record since the April 1994 rating 
decision includes a March 2000 report from a private doctor.  
The private doctor stated that the veteran was 12 years post 
right hernicolectomy for a Dukes with Adenocarcinoma of the 
colon.  He noted that the veteran had a history of exposure 
to Agent Orange and that it was "possible" that the veteran 
might have had an "increased propensity" to malignancy due 
to such exposure.

As noted above, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  (Emphasis 
added)  38 C.F.R. § 3.156; see generally, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The RO found that while this report was new it is not 
material because the physician did not support his opinion 
with any facts, studies or medical treatises.  The Board 
would further point out that the physician's opinion that it 
was "possible" that the veteran had some "increased 
propensity" to malignancy is phrased in a manner that leaves 
a substantial question as to whether the opinion rises above 
pure speculation.  All of these factors would go to the 
question of whether the medical opinion is "so significant" 
that it must be considered in order to fairly decide the 
merits of the claim.

At this time the Board will defer resolution of the question 
of whether new and material evidence has been presented to 
reopen the claim for service connection for colon cancer in 
view of the need to attempt to obtain additional reported VA 
treatment records.  The Board would urge the veteran to 
contact the physician who provided the opinion and request 
that the physician provide the facts and medical reasoning, 
as well as any citation to medical authority in the form of 
studies or medical treatises, that would support the opinion.  
This would be significant to the claim both as to the 
preliminary question of whether the physician has provided 
new and material evidence to support the reopening of the 
claim and as to the ultimate question of whether service 
connection is warranted.

In correspondence received from the veteran in January 2001, 
the veteran requested that the RO obtain his VA medical 
treatment records.  While the RO has obtained VA treatment 
records in the past, the Board finds that the veteran's 
statement in January 2001 appears to indicate that there are 
additional relevant VA records that have not been obtained.  
Under the case law, VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, under the VCAA, there are heightened obligations to 
assure that the record is complete with respect to Federal 
Government records.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2001).

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
neck disability, hypertension, a right 
knee disability or colon cancer.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.  

The veteran is respectfully advised that 
he must provide adequate identifying data 
as to the location the medical providers 
and the date or treatment to permit a 
search for records.  If he fails to meet 
his obligation to provide adequate 
identifying information, it may be 
impossible to request or obtain such 
records. 

3.  The RO should arrange for a VA 
examination to determine the nature and 
severity of the veteran's right knee 
disability.  It is imperative that the 
examiner has the claims folder available 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  

After examinations and review of the 
record, each medical provider should 
provide an opinion as to what is the 
degree of medical probability that the 
veteran's current right knee disability 
is related to service.  

If either of the examiner find it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  The RO should undertake any 
development deemed appropriate, in 
addition to that specified above, 
including VA examinations pertaining to 
the veteran's claims for service 
connection for neck and hypertension 
disabilities, as well as the application 
to reopen the claim for service 
connection for colon cancer, if 
warranted.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

6.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for a neck disability, 
hypertension and a right knee disability 
and as to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for colon 
cancer.  If any issue denied by the RO 
remains denied, the veteran and his 
representative should be furnished a 
SSOC.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals



 


